Title: From George Washington to James McHenry, 8 August 1796
From: Washington, George
To: McHenry, James


        
          Sir,
          Mount Vernon 8th Augt 1796
        
        Your letter of the 3d instant, with the information of our possession of Fort Ontario (lately occupied by the Troops of Great Britain) and the correspondence between Captn Bruff of the United States Troops, and Captn Clarke of the British was brought to me by the last Post.
        Several matters are submitted by the former for consideration; among them, the mode of supplying the Garrison with fire Wood, and furnishing it with a Sein. With respect to the first of these, providing it with a Horse, or pair of Horses, and a Batteau (as the fuel is to be transported so far) seems to be matters of necessity; but the practice of the American Army should be consulted for precedents, before the British allowance or indeed any allowance, is made to the Soldiers for cutting and transporting of it to the Fort, when the means by which it is done are furnished by the public. If no allowance of this sort has been made heretofore—except in Towns where the Wood was to be bought—which, if I remember rightly, was the case invariably while I commanded the Army; it would be a dangerous innovation to begin it now; for it would instantly pervade all the Garrisons and the whole Army; be their situation what it may. In time of peace, where no danger is to be apprehended, and where the duty is light, I see no hardship in the Soldiers providing fuel for their own use, and comfort. With regard to a Sein, as the expence will be small, (if it is taken care of) and the convenience great, I think the Garrision should be indulged with one.
        There is another part of Captn Bruffs letter which I do not perfectly understand, where he says, “he is at a loss what orders to give Lieutt Rowen respecting the continuance of his command,” &ca &ca “or whether to join me, or stay, on the arrival of

a reinforcement, or detachment.” Doubts of this sort should be removed as soon as possible.
        There is a suggestion in Mr Glens letter of the 17th of July which merits consideration—I mean the purchase of a Vessel (now in use) on Lake Ontario. The Utility of this measure depends very much, if not altogether, upon the cheapest & best channel through which to supply the Garrison at Niagara, with Provisions & Stores. If by the rout of the Mohawk & Oswego, a proper Vessel on Lake Ontario would certainly be useful; If by the way of Presque-Isle & Lake Erie, it would be unnecessary; and if by a middle communication suggested (I think by Mr Weston) to the Canal Company in the State of New York, in some report which has been published, it would depend much upon the place of its entrance into the above mentioned lake for its utility.
        
          Go: Washington
        
      